 In the MatterOfHENRY WEISMANUFACTURINGCOMPANY,INCORPO-RATEDandUNITEDPAPER,NOVELTY &TorWORKERS INTERNATIONALUNION-C. I. O.Case No. R-50414.-Decided May 5, L9.43Mr. Verne G. Cawley,of Elkhart, Ind., for the Company.Mr. Leonard ShawandMr. Nicholas C. Vratric,of Elkhart, Ind.,for the C. I. O.Mr. Thomas V. Happer,of Elkhart, Ind., for the Association.Mr. Joseph E. Cub bins,of counsel to the Board.,DECISIONANDDIRECTION' OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Paper, Novelty & Toy WorkersInternationalUnion, affiliated with the C. I. 0., herein called theC. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of employees of Henry Weis Manufactur-ing Company, Incorporated, Elkhart, Indiana, herein called theCompany, the National Labor Relations Board provided for anappropriate hearing upon clue notice before David Karasick, TrialExaminer.Said hearing was held at Elkhart, Indiana,,on March23, 1943.The Company, the C. I. 0., and Weis' Employees' Asso-ciation, unaffiliated, herein called the Association, appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings mad e at the hearing are freefrom prejudicial error and are hereby affirmed.The Company and the Association filed briefs on April 5, 1943,which the Board has considered.'Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHenry Weis Manufacturing Company, Incorporated,an Indianacorporation, with its general office and plant at Elkhart,is engagedx In its brief,the Association requested permission to argue orally before the Board.The i equest is hereby denied,49 N. L R. B, No. 71.'511 i512,DEaISIONS OF' NATIONAL LABOR RELAT1ON,S BOARD,in the manufacture and sale of 'shower cabinets and metal compart-ments. - The Company's purchases of raw materials, during the year1942, amounted to approximately $250,000, 75 percent of which wasshipped. to its plant from sources outside, the State of Indiana.During the same period the Company's sales amounted to approxi-mately $850,000, approximately 90 percent of which was shipped topoints outside of the State of Indiana.The Company admits thatit is engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONSINVOLVEDUnited. Paper, Novelty & Toy Workers International Union, affili-atedwith the Congress -of Industrial Organizations, andWeis'Employees' Association, unaffiliated, are labor organizations admit-tingto-membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn January 22, 1941, the Association requested the Company torecognize it as the bargaining agent for the Company's employees.Following a check of the Association's membership cards against thepay roll the Company issued to the Association a certificate of recog-nition on February 5, 1941, recognizing the Association as the repre-sentative of its members until February 5, 1942.Shortly thereaftera memorandumagreement was entered into by the parties.On Janu-ary 29; 1942, the Company again issued a certificate of recognitionto the Association, after a check of the Association's membershipcards against a pay roll of the Company had revealed that theAssociation represented a majority.On February 20, 1942, the par-ties entered into an exclusive bargaining contract which was to be ineffect to and including January 28, 1943.On January 25, 1943, theCompany again issued a certificate of recognition to the Associa-tion, recognizing, it as the exclusive representative for a periodof 1 year, beginning January 29, 1943.On this occasion, however,no check was made of the Association's membership against the Com-pany's,pay roll for the purpose of determining whether or not theAssociation continued to represent a majority.2On or about Febru-ary 18, 1943, the Company and the Association signed an exclusivebargaining contract, dated January, 27, 1943.On February 3, 1943, the C. I. O. requested the Company to rec-ognize itas the exclusive representative of its employees.The Coln-2-The president of, the Association testified,after checking membership'cards of theAssociation,that it represented 43 of the 47 employees in the appropriate unit on JanuaryX25,1943. ' In the recognition agreenfent the Company stated it assumed the truth of thestatement made to it by the Association's representatives that "a big majority"of the em-ployees in the unit were up to date or in advance in their dues payments,and conse-quently the Company would not require the Association to submit its records for verifica-tion,"as was done last year."_ HENRY `VEIS MANUFACTUURING COMPANY, INIc.513pany denied this request stating that it had already recognized theAssociation as-such representative.The Company and, the -Association argue that the written certifi-cate-of recognition is tantamount to a written collective bargainingcontract and that, since it was executed prior to the assertion of anyclaim by the C. I. O. and when the Association represented a major-ity of the employees, it should operate as a bar to 'a determination ofrepresentative at' this time.We do not accept this contention.While a written recognition agreement is a customary and desirablepreliminary step in the collective bargaining process, it cannot beregarded as an effective substitute for the signed collective bargainingagreement embodying terms and conditions of employment.As westated in the recentEicorcase,3 "experience has indicated that truestability of labor relations is not attained until collective agreementshave 'been reduced to writing and signed."The 'recognition of alabor organization as the exclusive bargaining agent, whether madeorally or in writing, does not alone achieve the objective of collectivebargaining-"an agreement . . . as to wages, hours and workingconditions evidenced by a signed contract or statement in writing" a-which indicates that relations have been stabilized.It is the further contention of the Company and the Associationthat the Board has heretofore held that a recognition agreementalone operates as a bar to a determination of representatives. In thefirstAdam c Westlakecase 5 we dismissed a petition based upon aclaim to representation which was first made after written exclusiverecognition for a unit including the employees claimed by the peti-While the case appears to be authority forthe view urged upon us here, the Board did not there lay down arule that a grant of exclusive recognition (assuming a majority inan appropriate unit) of itself is sufficient to preclude an election.In the second case," the petitioner requested recognition on Septem-ber 30, 1941, after exclusive recognition had been granted anotherorganization, upon proof of majority, on September 29, 1941.TheBoard expressly rejected the contention that the recognition agree-ment operated as a bar stating :--We do not find, as urged by the Company and the Association,that either the recognition accorded the Association on Septem-ber 29, 1941, or the contract of October 21, 1941, executed afterthe petition was filed, constitute a bar to an investigation ofrepresentatives.'Matter of Eicor, IncandDistrict No 8, International Association of Machinists, A. F.of L.,46 N. L R B, 10354H J Heinz Co. v. N L. R.B, 311 U. S. 514.6Matter of The Adams & Westlake CompanyandLodge x-1344, InternationalAssociationof Machinists,30 N L R B 1222."Matter of Thee Adams & H'esttalce CompanyandUnited Automobile, Aircraft and Agri-cultural Implement Workers of America, C. I.0., 37 N. L. R. B. 829. 514DWISIONSOF NATIONALLABOR RELATIONS BOARDThe Board dismissed the petition because of the inadequate repre-sentation showing made by the petitioning organization.','Be'cause, a recognition agreement alone does not achieve the desiredstability in labor relations, we find that the written recognitionaccorded the Association on January 25, 1943, is not a bar to a deter-mination of representatives.'To the extent that the decision in thefirstAdamcCWestlakecase is inconsistent herewith,' it is overruled..Membership cards, submitted by the C. I. O. to the Trial Exam-iner at the hearing, indicate that the C. I. O. represents a substantialnumber of employees in the unit hereinafter found to be appropriate.,,We find that a question affecting commerce has arisen concerningthe representation of employees. of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.,IV. THE APPROPRIATE UNITiIThe parties agree that all production 'and maintenance employeesshould be included in the bargaining unit.10' They also agree thatforemen and office employees should be excluded from the unit.How-ever, there is a controversy over three employees classified as super-visors ; the C. I. O. would include them, whereas the Company andthe Association would exclude them.The record shows that the three employees in dispute were madesupervisors by the Company about the middle of March 1943.Theyhave supervisory authority over a small number of employees at thepresent time but, as a result of an expansion program, it is antici-pated that they will in the future have supervision over a largernumber of employees. In view°of the fact that the three supervisorsdirect' the work of other employees and since their title indicates'that they have supervisory authority, we shall exclude them from theunit.Accordingly, we find that all production and maintenance employ-ees, including leadmen, but excluding supervisors, foremen, and officeemployees, constitute a unit appropriate for the purposes of-collectivebargaining, within, the meaning of Section 9 (b) of the Act.'The showing at the time recognition was requested was 26 percent of the employees inthe unit alleged to be appropriate, whereas the recognized union had -demonstrated thatit had as paid-up members 63 percent of the employees prior to receiving recognition.8The contract signed on or about February 18, 1943, obviously is not a bar, since itwas, executed after the C. I 0. had made its claim.0 The C. I. 0. submitted 37 membership cards, all of which bear apparentlygenuinesignatures, and 35 of which bear the names of persons whose names appear on the Com-pany's pay roll of March 13, 1943; the pay roll contains the names of 52 employees in theappropriate unitThe cards were signed as follows, I on January 2, 1943; 22 on Febru-ary 2. 1943 , 2 on February 4, 1943 ; 10 on F ebruai y 3, 1943 , and 2 undatedi°The Conipaiiv expects to halve an employee classification of ` leadmen" within the next30 or 60 days. Such employees will be assigned to help train new employees, with whomthey ii ill workThey will have no disciplinary authority or power torecommend hire ordischargeThe parties agreed and we find, upon these facts, that leadmen, if any, willbe deemed included in the unit HENRY WEIS MANUFACTURING COMPANY, INC.515V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot.The Companyand the Association urge that eligibility to vote be determined as ofJanuary' 20, 1943, the date upon which oral recognition was accordedthe Association, because the Company anticipates hiring some tem-porary employees.The C. I. O. requests that a current pay roll beused.Although the Company expects to hire approximately 25 to 125new employees, the record does not establish whether they will betemporary or not, in view of 'the- uncertainty respecting furtherorders beyond August 1943.We shall therefore, adopt our usualpractice and direct that those eligible to vote shall be the employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of our Direction of Election herein,subject to the limitations and additions set forth in said Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in' the NationalLabor'Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives foe the purposes of collective bargaining with Henry WeisManufacturing Company, Incorporated, Elkhart, Indiana, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, underthe. direction and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 10, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employ-ees who did not work during said pay-roll period because they wereillor on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause, to determine whether they desire, to be repre-sented by United Paper, Novelty & Toy Workers International.Union, C. I. 0., or by Weis' Employees' Association, unaffiliated, forthe purposes of collective bargaining, or by neither.O531647-43-vol. 49-34